United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 March 13, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 06-11009
                           Summary Calendar


BUI PHU XUAN

                      Plaintiff - Appellant

     v.

JUDGE JOE DRAGO; HONORABLE TIM CURRY, Tarrant County District
Attorney

                      Defendants - Appellees

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                         USDC No. 4:06-CV-552
                         --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Bui Phan Xuan filed the instant 42 U.S.C. § 1983 suit to

seek redress for damages caused when he was ordered to undergo an

HIV test and was falsely informed that he was HIV positive.          The

district court determined that the suit was frivolous and

dismissed it.    Xuan appeals the dismissal of his suit.      He argues

that his suit is not barred by res judicata and that his claims

are valid.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-11009
                               -2-

     Xuan’s claims are legally and factually frivolous.    See

Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997); Denton v.

Hernandez, 504 U.S. 25, 32-33 (1992).    Consequently, the judgment

of the district court is AFFIRMED.   See Harper v. Showers, 174

F.3d 716, 719 (5th Cir. 1999).